 

bo

SDN A Ee WY

10
11
12
13
14
15
16
17

18

19
20
a1
22
23
24
25
26
27

- 28

Case 2:19-cv-01051-JLR Document 10-1 Filed 10/01/19 Page 1 of 4

The Honorable James L. Robart

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NORTHWEST ENVIRONMENTAL ADVOCATES,
Plaintiff, Case No. 2:19-cv-01051-JLR

Vv.
[PROPOSED] ORDER GRANTING

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, FOR ENTRY OF ORDER SETTING

Defendant. DEADLINES

 

 

Plaintiff Northwest Environmental Advocates (NWEA) brought this Freedom of
Information Act lawsuit against defendant U.S. Environmental Protection Agency (EPA). The
parties have filed a Joint Motion for Entry of Agreed Order Vacating Case Schedule and
Establishing Deadlines for EPA’s FOTA Responses (Doc. #10). The Court hereby GRANTS that
motion. As per the parties’ October 1, 2019 stipulations and agreement:

1. All existing case deadlines are vacated.

2. NWEA shall not seek relief in this case for claim six in the complaint.

3. EPA shall comply with the following deadlines and obligations:

a. By March 6, 2020, EPA shall complete its search for responsive records and

send NWEA all non-exempt responsive records and EPA’s final response to

THE PARTIES’ JOINT MOTION Aye

 

 

 

[PROPOSED] ORDER Kampmeier & Knutsen PLLC
GRANTING JOINT MOTION 311 First Avenue, Suite 468
FOR ENTRY OF AGREED ORDER - | Seattle, Washington 98104

(206) 858-6983

 

 
 

Oo 686 NM AN tA BR BW ON ee.

by bo bo bo bo bo ho —= _ — — —_ = _ et a —

Case 2:19-cv-01051-JLR Document 10-1 Filed 10/01/19 Page 2 of 4

NWEA’s January 11, 2019 FOIA request to EPA regarding polybrominated
dipheny! ethers (PBDE) in Puget Sound and elsewhere (request number EPA-
R10-2019-002757);

. For NWEA’s January 11, 2019 FOIA request to EPA regarding nutrient

pollution in Puget Sound and elsewhere (request number EPA-R10-2019-
002758), EPA shall: (i) on a monthly basis, review at least 150 potentially
responsive records and disclose non-exempt responsive records to NWEA,
with the first monthly production to be on or before November 29, 2019; and
(ii) send NWEA all non-exempt responsive records and EPA’s final response
to that FOIA request by March 20, 2020. The parties shall work on confirming
the scope of the search and shall confer about extending the deadline if

necessary;

. By December 2, 2019, EPA shall respond in writing to the issues set forth in

NWEA’s May 9, 2019 administrative FOIA appeal (FOIA appeal reference
number EPA-HQ-2019-005645) and make any additional disclosures, as

appropriate;

. Within thirty days of the final response deadlines set forth in paragraphs 3(a)-

(c) herein, EPA shall send NWEA a basic written index of redactions and
withholdings. For redactions, EPA shall mark each redaction with the
correlating exemption number. NWEA will identify in writing documents that
have been withheld or redacted and that NWEA seeks additional information

about, to which EPA will respond;

. For all its responses, EPA shall endeavor to retroactively provide NWEA with

color copies for documents identified by NWEA. For documents already
received, in addition to the documents already identified in NWEA’s May 9,
2019 administrative FOIA appeal, NWEA may identify documents that it

would like to receive a color copy of and EPA shall endeavor to promptly

 

 

 

[PROPOSED] ORDER Kampmeier & Knutsen PLLC
GRANTING JOINT MOTION $11 First Avenue, Suite 468
FOR ENTRY OF AGREED ORDER - 2 Seattle, Washington 98104

(206) 858-6983

 

 
 

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01051-JLR Document 10-1 Filed 10/01/19 Page 3 of 4

provide a color copy of the documents to the extent it is technologically
feasible to do so. EPA shall produce emails and attachments in consecutive
order in the productions, or otherwise provide an index or written information
allowing NWEA to associate produced emails with attachments. For
responsive attachments that are withheld in full, EPA shall also provide
information concerning the document identity of the parent email; and
f. For all the FOIA requests and responses at issue in this case, including
NWEA’s March 27, 2019 FOIA request to EPA regarding Clean Water Act
section 319 funding to Oregon (request number EPA-R10-2019-004570}, the
parties shail work in good faith to resolve any disputes and shall meet and
confer regarding EPA’s responses, in particular if EPA encounters technical
difficulties or there is a dispute about any documents withheld in full or in
part, to attempt to resolve any disputes and reduce the issues before the Court.
4. The parties shall confer regarding EPA’s disclosures and file a Joint Status Report
with the Court by May 20, 2020 that will propose a schedule to govern future
proceedings, should they be necessary, including proposing deadlines for
dispositive motions and/or a fee petition if the parties are unable to resolve any
remaining issues.
IT IS SO ORDERED.
Dated this i day of October, 2019.
A OYA
The Honorable James L. Robart
UNITED STATES DISTRICT JUDGE

Presented by:

/s/Paul Kampmeier
Paul Kampmeier, WSBA #31560

 

 

 

[PROPOSED] ORDER Kampmeier & Knutsen PLLC
GRANTING JOINT MOTION 811 First Avenue, Suite 468
FOR ENTRY OF AGREED ORDER - 3 Seattle, Washington 98104

{206) 858-6983

 

 
 

10
1]
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01051-JLR Document 10-1 Filed 10/01/19 Page 4 of 4

Kampmeier & Knutsen PLLC

811 First Avenue, Suite 468

Seattle, Washington 98104

Tel: (206) 858-6983

Email: paul@kampmeierknutsen.com

Aitorneys for Northwest Environmental Advocates

BRIAN T. MORAN
United States Attorney

/s/Michelle R. Lambert

MICHELLE R. LAMBERT, NYS #4666657
Assistant United States Attorney

Western District of Washington —

United States Attorney’s Office

1201 Pacific Avenue, Suite 700

‘Tacoma, Washington 98406

Phone: 253-428-3824

Email: michelle.lambert@usdoj.gov

Attorneys for Defendant U.S. EPA

 

 

 

[PROPOSED] ORDER
GRANTING JOINT MOTION
FOR ENTRY OF AGREED ORDER - 4

Kampmeier & Knutsen PLLC
811 First Avenue, Suite 468
Seattle, Washington 98104
(206) 858-6983

 

 
